Exhibit 10.71

JAZZ PHARMACEUTICALS CASH BONUS PLAN

 

1. Purpose of the Plan.

The Jazz Pharmaceuticals Cash Bonus Plan is designed to provide meaningful
incentive, on an annual basis, for employees of Jazz Pharmaceuticals (the
“Company”).

 

2. Who Will Participate.

Except as provided in the reminder of this paragraph, each active “regular”
employee of the Company on the last day of the Plan Year (except as specifically
provided in Section 6) whose Employment Start Date is November 1 of the Plan
Year or earlier may participate in this Plan. Temporary employees are not
eligible to participate in the Plan. Sales, Health Systems and other employees
who are eligible to participate in sales or other similar incentive compensation
plans are not eligible to participate in the Plan.

 

3. Plan Year.

The “Plan Year” is the calendar year.

 

4. Target Bonus Percentages.

Target Bonus Percentage levels are the percentages of Base Salary that are
generally expected to apply for Bonuses for any Plan Year at and the
responsibility levels below. Target Bonus Percentage levels may vary from year
to year and between positions, even positions at the same level. However, as a
general guideline, the Target Bonus Percentage levels which will typically be
assigned to various categories of employees (and varying depending on
responsibility level within each category) are as follows:

 

Position

   Target Bonus
Percentage  

Chairman of the Board, Chief Executive Officer, President

   50 %

Senior Vice President

   40 %

Vice President

   20-35 %

Director (all levels)

   10-30 %

Manager (all levels)

   5-20 %

Other

   3-15 %

If a Participant moves to a higher Target Bonus Percentage level during the Plan
Year, that Participant’s Target Bonus Percentage will be reset at the higher
level for the entire Plan Year. If a Participant moves to a lower Target Bonus
Percentage level during the Plan Year, that Participant’s Target Bonus
Percentage will be reset at the lower level for the entire Plan Year.



--------------------------------------------------------------------------------

5. Definition of Bonus Pool and Individual Bonuses.

After the end of each Plan Year, the Board will determine total Bonus Pool for
the Company for the Plan Year, for allocation among Participants. The Bonus Pool
will be determined in the discretion of the Board, and will be calculated by
multiplying the Base Salary of each Participant by the product of (i) the
average Target Bonus for Participant’s responsibility level and (ii) the
percentage (between 0 and 100) set by the Board based upon the Board’s
determination of the Company’s success in achieving the corporate objectives for
the Plan Year.

The Actual Bonus Percentage to each Participant will be based upon both (i) the
Company’s success in meeting its objectives for the Plan Year and (ii) the
Participant’s contribution to the Company’s success and his/her success in
achieving his/her individual objectives for the Plan Year and his/her compliance
with company policies.

The actual Bonus for each Participant is the amount calculated by multiplying
(i) that Participant’s Base Salary received during the Plan Year by (ii) that
Participant’s Bonus Percentage. Each Participant’s Actual Bonus Percentage for
any Plan Year will be approved by the Chief Executive Officer, except that in
the case of executive officers, the Actual Bonus Percentage will be approved by
the Board or the Compensation Committee. No bonuses will accrue to or be payable
to Participants until the Bonus Pool and Actual Bonus Percentages have been
determined as described above. No Participant is entitled to any particular
bonus, or any bonus, unless approved as described above.

 

6. Termination of Employment; Retirement; Death; Disability.

No Bonus will be paid to any employee whose employment is terminated prior to
the date the Bonus is actually paid by the Company, except if such termination
is due to death, retirement or disability, unless otherwise specifically agreed
by the Board or the Compensation Committee.

Any Participant who dies or becomes Permanently Disabled during the Plan Year
will be paid a Bonus (if and to the extent earned) based upon actual Base Salary
of the Participant from the beginning of the Plan Year through the date of death
or Permanent Disability. Any such Bonus will be paid at the same time at which
all other Participants receive their Bonuses for the Plan Year.

 

7. Payment of Awards.

Awards for any Plan Year will be paid in cash to a Participant (or his/her
beneficiary, in the event of death), during February of the following year.
Benefits under this Plan are not transferable, and the Plan is unfunded.

 

8. Withholding of Taxes.

Bonuses will be subject to income and employment tax withholding as required by
applicable law.

 

2



--------------------------------------------------------------------------------

9. Plan Amendments.

This Plan may be revised, modified, or terminated at any time in the sole
discretion of the Compensation Committee or the Board.

 

10. No Employment Rights.

Nothing contained in this Plan is intended to confer any right upon any employee
to continued employment with the Company.

 

11. Plan Administration.

This Plan will be administered by the Compensation Committee.

 

12. Definitions.

“Actual Bonus Percentage” means, for a Participant for any Plan Year, the
percentage of the Participant’s Base Salary approved by the Compensation
Committee for a Bonus for that Plan Year.

“Base Salary” for any Participant means the regular salary actually paid during
the Plan Year, rather than the base salary level at any particular point during
the Plan Year (i.e., when calculating Bonuses for Participants who received
salary increases during the Plan Year, for Participants who are hired during the
Plan Year, or for Participants who retire or die during the Plan Year). Base
Salary does not include any expense reimbursements, relocation payments,
incentive compensation or bonuses, overtime or shift differential payments or
similar one-time or unusual payments. Salary earned for periods during which a
Participant is on disciplinary action are excluded from Base Salary.

“Board” means the Company’s Board of Directors.

“Bonus” means a Participant’s actual bonus for a Plan Year.

“Bonus Pool” for a Plan Year means the aggregate dollar amount set by the Board
for the payment of Bonuses for such Plan Year to Participants.

“Compensation Committee” means the Compensation Committee of the Board.

“Employment Start Date” means the first business day on which a Participant is a
regular employee of the Company, on the Company’s payroll.

“Participant” means a regular, active employee of the Company, not subject to
disciplinary action on the last day of the Plan Year.

“Permanent Disability” means that a Participant has become permanently disabled
under any policy of disability income insurance then in force covering employees
of the Company.

“Plan” means this Jazz Pharmaceuticals Cash Bonus Plan.

 

3



--------------------------------------------------------------------------------

“Target Bonus” means, for a Participant, the potential bonus for the Plan Year,
determined by multiplying (i) the Participant’s Base Salary for the Plan Year by
(ii) the Participant’s Target Bonus Percentage.

“Target Bonus Percentage” means, for a Participant for any Plan Year, the
percentage of Base Salary that the Participant is targeted to earn for such Plan
Year.

As amended and approved by the Compensation Committee on December 18, 2007.

 

4